      Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 1 of 26



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
MICHAEL JOHNSTON,                   )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 19-10632-PBS
                                    )
HD SUPPLY CONSTRUCTION SUPPLY,      )
LTD. & WHITE CAP, INC.,             )
                                    )
                     Defendants.    )
______________________________      )

                         MEMORANDUM AND ORDER

                           SEPTEMBER 3, 2021

Saris, D.J.

                              INTRODUCTION

     Plaintiff Michael Johnston worked as a salesperson for H.D.

Supply Construction Supply, Ltd. (“HD Supply”) and White Cap, Inc.

(“White Cap”) (collectively, “Defendants”).            He took three periods

of medical leave from 2017 to 2018.             Plaintiff claims that he

suffered discrimination, retaliation, harassment, and a hostile

work environment as a result of his disability and leave taking,

and he brings claims under the Americans with Disabilities Act

(ADA), 42 U.S.C. §§ 12101 et seq.; the Family Medical Leave Act

(FMLA),   29   U.S.C.    §§    2601       et   seq.;     and    Massachusetts

antidiscrimination law, Mass. Gen. Laws ch. 151B.              Defendants have

moved for summary judgment.     For the reasons set forth below, the




                                      1
         Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 2 of 26



Court ALLOWS in part and DENIES in part Defendants’ motion (Dkt.

56).

                               I.    BACKGROUND

        Except where noted, the following facts are undisputed.

I.      The Parties

        A.   Defendants

        H.D. Supply is a construction supply business.          White Cap is

a “spin-off” company from HD Supply.            At some point during his

tenure with HD Supply, Plaintiff began working for White Cap.

        David Via was the Vice President for the northeast region of

HD Supply.      Jim Agis was the District Manager for HD Supply until

June 2018, and Dennis Ford was Plaintiff’s direct supervisor during

that time.       In June 2018, Raph McNevin replaced Agis as the

District Manager, and Brian Centofanti became Plaintiff’s direct

supervisor.

        B.   Plaintiff

        Plaintiff began working as a salesperson for HD Supply in

2012.    In this role, he was paid a base salary, which was augmented

through commissions.          His responsibilities included servicing

customer accounts.

        Plaintiff suffers from Crohn’s disease.          Plaintiff attested

that during flareups of the disease he experiences a range of

debilitating symptoms, including “severe abdominal pain, increased

frequency of bowel movements, joint pain, fever, fatigue, mouth


                                       2
         Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 3 of 26



sores, vomiting, and weight loss.”              Dkt. 61-1 ¶ 4.       He further

expressed that the flareups “significantly interfere with [his]

ability to leave the house for prolonged periods of time, walk

long distances, and even engage with [his] family.”                 Id.

II.     2017 Leave Request

        In    February   2017,     Plaintiff    requested    both     short-term

disability leave and FMLA leave.            He remained on leave through May

2017.        During this leave period, District Manager Agis assigned

other    salespeople     to   cover   Plaintiff’s       accounts.         Plaintiff

received       several   letters    from     Liberty    Mutual,     the    company

responsible for managing leave requests for HD Supply, while on

leave.       The letters instructed Plaintiff to contact his employer

one week before his leave expired to schedule his return to work.

        When Plaintiff returned to work, he fully retained all of his

accounts except for Liberty Construction.                Liberty Construction

requested that Plaintiff and another salesperson split the account

going forward.       The parties dispute whether Liberty Construction

made this request due to Plaintiff’s deficient performance or

growing demand for HD Supply’s services.               Agis assigned Plaintiff

other accounts upon Plaintiff’s return to make up for the partial

loss of the Liberty Construction account.

        In May 2017, Plaintiff was issued a check for $12,913.24,

which represented one month of Plaintiff’s average commissions




                                        3
         Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 4 of 26



prior to his short-term disability and FMLA leave.           This check was

intended to help Plaintiff with his transition back to work.

III. 2018 Leave Request

        Plaintiff requested short-term disability leave and FMLA

leave again in May 2018.          In an affidavit, Plaintiff explained

that he had been diagnosed with a painful tumor on his leg.

Although Plaintiff had been successfully managing his Crohn’s

disease with regular injections of the drug Humira, in order to

have the tumor removed, he would have to stop taking Humira for

three weeks before and after the surgery.           Plaintiff asserts that

stopping Humira causes an “almost immediate resurgence of [his]

symptoms” and that he needed to take medical leave as a result.

Dkt. 61-1 ¶ 11.

        The leave request was approved. As before, Plaintiff received

letters from Liberty Mutual while on leave explaining that he

needed to contact his employer one week prior to his return to

work.    Plaintiff’s accounts were once again temporarily reassigned

during his leave period.       Upon his return from leave in July 2018,

Plaintiff was placed in charge of all of his previous accounts

except for Turner Brothers Construction, G&C Concrete, and Raycon

Construction (which remained 50% his customer).           Plaintiff asserts

that he was told that he would lose “several other[]” accounts at

the time of his return.         At some point after Plaintiff lost the




                                       4
         Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 5 of 26



above-listed accounts, he was assigned new accounts with Dimeo

Construction, Callahan Construction, and Riley Brothers.

      As a general practice, when a customer complains about an

account manager, McNevin and Centofanti (the District Manager and

Plaintiff’s supervisor in 2018, respectively) would first ask the

customer whether anything could be done to keep the current account

manager assignment in place.        McNevin and Centofanti followed this

practice      when     representatives       from   Plaintiff’s     accounts

complained.

IV.   The Reassigned Accounts

      Defendants have provided testimony from representatives of

the reassigned accounts demonstrating concerns with Plaintiff’s

performance.      The managing partner of Turner Brothers Construction

testified that Plaintiff would commit to getting him materials by

a certain date and then “not do it.” Dkt. 57-4 at 13. He explained

that Plaintiff’s performance “caused a real issue for us” and

“caused us a lot of pain.”        Id.    He further explained that many of

the complaints that he received from his staff about Plaintiff

“was lack of availability.”        Id. at 16.

      The managing partner could not recall whether Plaintiff’s

failure to obtain materials occurred during his medical leave.            He

did explain that he found out that Plaintiff was on medical leave

only after “we just couldn’t get ahold of him for the longest

time.”      Dkt. 61-5 at 7–8.           He also testified, however, that


                                         5
         Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 6 of 26



Plaintiff “was kind of always choppy like that” and that “[h]e’d

go in and out like that since when we first started working for

him.”    Dkt. 57-4 at 16.        When HD Supply tried to keep Plaintiff on

the Turner Brothers Construction account, Turner Brothers refused.

        Similarly, at around the time of Plaintiff’s return to work,

G&C   Concrete       contacted    Defendants    to    express   concerns   about

Plaintiff’s responsiveness to its requests.               The project manager

for G&C Concrete explained that the temporary account manager who

filled in during Plaintiff’s leave was “doing really well and was

very attentive” and that it was a “change . . . from what we were

used to before.”          Dkt. 57-5 at 12-13.            The project manager

explained that Plaintiff was sometimes non-responsive, failing to

call back when expected.         During one meeting, Defendants asked G&C

Concrete if it would consider keeping Plaintiff on as account

manager at 50% effort, but G&C declined, expressing a strong

preference      to    continue     working     with    Plaintiff’s   temporary

replacement.

        Finally, Raycon reached out to HD Supply to express concerns

over how Plaintiff was handling its account.               In September 2018,

Raycon sent Defendants an email stating that “in order for Raycon

to continue our trade relationship with White Cap, we really need

[Plaintiff’s replacement] involved in partial or full capacity

with our account.”        Dkt. 57-32 at 7.

V.      Testimony from Liberty Construction


                                        6
        Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 7 of 26



       Plaintiff points to a sworn affidavit from a representative

from another of his accounts, Liberty Construction, stating that

Defendants informed him in June 2018 that Plaintiff might not

return from his medical leave or would return at reduced capacity.

More    specifically,      the   Liberty     Construction    representative

testified that, during a business meeting, Defendants expressed

that Plaintiff “was experiencing serious medical issues, and would

be on leave for an indefinite period of time.”              Dkt. 61-12 ¶ 5.

According to the representative, Defendants went on to explain

that Plaintiff’s “chronic medical condition, the stress incurred

in being an account manager was too much for him to handle and

perform    the    job   properly.”     Id.   ¶    6.    Defendants   further

communicated that they were not sure if Plaintiff was ever planning

to return to work and that, if he did return, he “will be put into

a reduced role on the inside.”       Id. ¶ 7.    Defendants then proceeded

to    introduce   the   representative     to    another   account   manager,

referring to him as “the new Mike Johnston.”           Id. ¶ 8.   Defendants

do not dispute that this conversation happened but say that it was

unauthorized.

VI.    Plaintiff’s Return to Work in 2018

       Upon his return to work, Plaintiff was credited with sales

made from July 19, 2018 to July 29, 2018.          Some of the commissions

during this period were from sales to Turner Brothers and G&C

Concrete, whose accounts were no longer managed by Plaintiff.


                                      7
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 8 of 26



Plaintiff was also given a check in the amount of $4,729.38 in

order to assist him with his transition back to work.

      Plaintiff encountered several obstacles after his return.

For instance, Plaintiff took his company cellphone with him when

he went on leave in 2018.      When Plaintiff returned to work on July

19, 2018, he discovered that he could not remember the passcode to

his   cellphone.     McNevin    approved    Plaintiff’s   request       for   a

replacement phone, which was shipped to Plaintiff on July 31, 2018.

Similarly, Plaintiff learned upon his return from leave that his

company gas card had become inactive due to a lack of use.          McNevin

informed Plaintiff that he should pay for gas and then expense it

to the company until a new gas card was ordered and given to

Plaintiff.

      Finally, Defendants had begun using an expense system called

“Concur” at some point during Plaintiff’s tenure with the company.

The Concur system required all required information in an expense

form to be filled out completely or else it would be “kicked back”

to the employee.     Dkt. 57-3 at 21.      After his return to work, one

of Plaintiff’s expense forms was returned to him by an HD Supply

employee asking him to justify an expense.        Plaintiff asserts that

this action constituted an audit of his expenses.

VII. Plaintiff’s 2019 Leave

      Plaintiff went on leave again in April 2019.            At hearing,

Plaintiff’s counsel expressed that Plaintiff went on leave due to


                                     8
      Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 9 of 26



psychological issues related to his Crohn’s disease, which had

flared up at the time.

     While on leave, Plaintiff received multiple letters from

Lincoln    Financial   Group     (the       new   leave   administrator   for

Defendants) explaining, among other things, that Plaintiff should

contact his employer one week before his return to work or risk

being terminated.      On July 8, 2019, Plaintiff received a letter

explaining that his FMLA leave was closed.           Plaintiff received two

letters on July 12, 2019 explaining that his leave had been

extended through July 18, 2019 and that he must contact his

employer one week prior to this date to discuss his return to work.

On July 18, 2019, Plaintiff received a letter stating that his

claim was closed and that he would need to contact his employer to

return to work or he could be terminated for job abandonment.

     Plaintiff asserts this his legal counsel had a meeting with

Defendants on or around July 18, 2019 during which the parties

agreed that Plaintiff would remain on FMLA or approved leave until

further notice.   In support of this assertion, he points to a July

23, 2018 email from his counsel to Defendants stating that “Mr.

Johnston will remain on FMLA or approved leave until further

notice.”   Dkt. 61-2 at 1.     Defendants did not dispute this position

in their reply to the email.       On this basis, Plaintiff maintains

that his FMLA leave still continues.




                                        9
     Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 10 of 26



     Defendants further assert that Plaintiff was required to

provide a medical release form before he could return to work.

The notice sent by Lincoln Financial stated that “[i]f your leave

is due to your own medical condition, your employer may require

that you present a release from your physician to work prior to

being restored to employment.”              Dkt. 57-13 at 2.        Plaintiff

testified at deposition that he was ready to come back to work in

February 2020, and an email dated March 9, 2020 from Plaintiff’s

attorney to Defendants stated that Plaintiff was prepared to work

at least as of March 6, 2020.         Plaintiff submitted a return-to-

work release on October 1, 2020; the release cleared Plaintiff to

work on October 5, 2020—more than 17 months after Plaintiff went

on leave.

     Upon    receipt   of   the   medical    release,   Defendants   offered

Plaintiff a new position—Market Sales Specialist.             The position

was the closest position to the account manager position, and

Plaintiff was offered the highest possible base salary in the

offer, although the position still represented a pay cut for

Plaintiff.     No account manager positions were available in the

region.     Plaintiff rejected the offer.

     Defendants     also     considered      putting    Plaintiff     in   an

alternative, “safety-focused role” that would come with a large

salary and a bonus structure, as opposed to a small base salary




                                     10
        Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 11 of 26



and commissions.      Dkt. 61-9 at 36.     They decided against offering

Plaintiff this position, however.

VIII.        Discussions of Plaintiff’s Condition

        Plaintiff claims that Defendants made light of or asked

intrusive questions about his medical condition.            As an example,

he points to an incident in February 2018 when Via, Vice President

for the northeast region of HD Supply, insisted that Plaintiff

watch a grotesque video.         Specifically, the video contained the

following imagery:

        [S]omeone’s fully exposed buttocks . . . [were] lowered
        from an apparatus hanging from the ceiling over a medical
        patient who was strapped to a gurney with restrains and
        whose eyes were held open with specula.      The patient
        screams in terror and struggles to escape, and the video
        culminates in a tense moment at which point the faceless
        person’s anus expels flatus.

Dkt. 61 ¶ 6.     Via knew that Plaintiff has Crohn’s disease.

        Similarly, Plaintiff asserts that in July 2018, Centofanti

“was present at Stars restaurant in Hingham, MA when Mr. McNevin

was insulting with respect to his medical condition and talked to

Johnston at length about the details of his ‘cyst’ removal, his

Crohn’s symptoms, and his recent medical ordeal.”            Dkt. 61 ¶ 39.

Defendants deny that Centofanti was aware of Plaintiff’s specific

health problems.

        Finally, in handwritten notes dated from July 2018, Plaintiff

documented that Via had asked Plaintiff detailed questions about

his medical condition during a meeting.           The notes indicate that


                                      11
      Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 12 of 26



Via asked the following questions, among others:               “What did you

have wrong with you and why did it take so long to diagnose? How

did the doctors find it?        Did it hurt?         What are the long term

ramifications?    What tests did you have?”          Dkt. 61-13 at 3.

IX.   Charges before federal and state agencies

      Plaintiff   filed    charges      before       the   Equal     Employment

Opportunity Commission (“EEOC”) and the Massachusetts Commission

Against Discrimination (“MCAD”).           The charge before MCAD was

dismissed without prejudice on March 8, 2019, and the EEOC issued

a Notice of Right to sue on March 28, 2019.

                          II.   LEGAL STANDARD

      A party is entitled to summary judgment when “the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                Fed. R. Civ.

P. 56(a).    “[A]t summary judgment a court must view the record in

the light most favorable to the nonmoving party and draw all

reasonable   inferences    in   favor     of   the    same.”       Chadwick   v.

WellPoint, Inc., 561 F.3d 38, 41 (1st Cir. 2009).           “A genuine issue

exists when, based on the evidence, a reasonable jury could resolve

the issue in favor of the non-moving party.”           Napier v. F/V DEESIE,

Inc., 454 F.3d 61, 66 (1st Cir. 2006).

I.    Whether Plaintiff Is a Qualified Individual with a
      Disability under the Americans with Disabilities Act (ADA)
      or State Law




                                     12
      Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 13 of 26



      Defendants argue that Plaintiff has not proven that he is a

person with a disability as defined under the ADA or state law.

See   42   U.S.C.   §   12112    (preventing    discrimination   “against    a

qualified individual on the basis of disability”).           Under the ADA,

“disability” is defined as “(A) a physical or mental impairment

that substantially limits one or more major life activities of

such individual; (B) a record of such an impairment; or (C) being

regarded as having such an impairment.”          Id. § 12102. “The Supreme

Judicial Court of Massachusetts (“SJC”) has indicated that federal

case law construing the ADA should be followed in interpreting the

Massachusetts disability law.”         Sensing v. Outback Steakhouse of

Fla., LLC, 575 F.3d 145, 153–54 (1st Cir. 2009) (cleaned up).

      Although Plaintiff does not cite to any medical records

documenting his impairments, he attested in his affidavit that he

had had severe Crohn’s disease.            And the record makes clear that

Defendants repeatedly approved Plaintiff’s leave requests, which

shows that Defendants perceived Plaintiff as having an impairment

that prevented him from working.               Under the summary judgment

standard,    Plaintiff     has    provided     sufficient   evidence    of   a

disability or handicap.          Defendants’ motion as to this issue is

denied.

II.   Allegations or Claims Resulting from the 2017 Leave Period

      Defendants seek summary judgment on any claims by Plaintiff

stemming from his leave in 2017.            Plaintiff conceded at hearing


                                      13
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 14 of 26



that he does not base any claims on actions by HD Supply or White

Cap employees resulting from his 2017 leave.                  This concession is

consistent with the facts in the record.               The only customer account

that    was    affected        by   Plaintiff’s       2017   leave     was     Liberty

Construction,         and     Plaintiff     himself     asserts      that     “Liberty

Construction requested [Plaintiff’s temporary replacement] remain

on the account because its business was growing and there was a

thought that [Plaintiff] and [the temporary replacement] could

partner together on the account.”                  Dkt. 61 ¶ 11.             Plaintiff

therefore      does     not     argue     that   the    assignment      of     Liberty

Construction to a second account manager was discriminatory or

retaliatory. I therefore allow Defendants’ motion as to all claims

stemming from Plaintiff’s 2017 leave.

III. Claims of Discrimination and Retaliation Resulting from the

       2018 Leave Period

       The parties further dispute whether Plaintiff has made out a

prima facie case of discrimination and retaliation resulting from

the 2018 leave period.

       A.     Discrimination

       The Court assesses Plaintiff’s claims of discrimination under

the ADA and Massachusetts General Laws chapter 151B using the

burden-shifting paradigm set forth in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973).             See Tobin v. Liberty Mut. Ins. Co.,

433 F.3d 100, 104 (1st Cir. 2005) (applying the McDonnell Douglas


                                           14
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 15 of 26



framework to claims under the ADA and Chapter 151B).                  Under the

McDonnell Douglas framework, Plaintiff bears the initial burden to

“make a prima facie case of discrimination.”             Sensing, 575 F.3d at

154.    To make such a case, Plaintiff must show “‘(1) that [he]

suffers    from   a   disability   or    handicap’;      (2)   that   ‘[he]   was

nevertheless able to perform the essential functions of [his] job,

either with or without reasonable accommodation,’ and (3) that

[his] employer ‘took an adverse employment action against [him]

because of, in whole or in part, [his] protected disability.’”

Id.    (quoting Carroll v. Xerox Corp., 294 F.3d 231, 237 (1st Cir.

2002)).     If Plaintiff makes the requisite showing, the burden

shifts to the employer to “to articulate a legitimate, non-

discriminatory reason for their employment decision and to produce

credible evidence to show that the reason advanced was the real

reason.”    Id.   (cleaned up).    If Defendants proffer a legitimate,

nondiscriminatory reason for their action, “the burden shifts back

to [Plaintiff] to produce evidence to establish that [Defendants’]

non-discriminatory       justification       is   mere    pretext,     cloaking

discriminatory animus.”      Id. (cleaned up).

       Defendants argue that Plaintiff cannot satisfy his prima

facie disability discrimination case because he cannot satisfy the

third element of the McDonnell Douglass framework—that is, he

cannot establish that an adverse employment action was taken

against him because of his disability.


                                        15
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 16 of 26



       I begin with the question of whether Plaintiff suffered an

adverse    employment    action.       Under    federal    law,   “[a]dverse

employment actions include demotions, disadvantageous transfers or

assignments,     refusals     to   promote,    unwarranted    negative     job

evaluations, and toleration of harassment by other employees.”

White v. New Hampshire Dep’t of Corr., 221 F.3d 254, 262 (1st Cir.

2000) (citation omitted);          see also    Sensing, 575 F.3d at 157

(explaining that an adverse employment action under Chapter 151B

includes any “material disadvantage in respect to salary, grade,

or other objective terms and conditions of employment”) (cleaned

up).    The First Circuit has noted that “[a] materially adverse

change in the terms and conditions of employment must be more

disruptive than a mere inconvenience or an alteration of job

responsibilities.”      Morales-Vallellanes v. Potter, 605 F.3d 27, 38

(1st Cir. 2010) (internal quotation marks and citation omitted).

       Defendants   suggest    that   Plaintiff   cannot     demonstrate    an

adverse employment action because Plaintiff was never terminated

from his employment. However, I determine that the reassignment of

Plaintiff’s accounts could constitute an adverse action within the

disability-discrimination framework.           Notably, Plaintiff asserts

that his “compensation would have been even greater had he not

been stripped of two of his largest accounts immediately upon

returning from leave.”      See Dkt. 61 at 6.     According to Plaintiff,

therefore, the reassignment of the accounts after his 2018 leave


                                      16
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 17 of 26



of absence was effectively a demotion that materially impacted his

pay.    Although Defendants argue that Plaintiff’s assertions are

too speculative, they have not provided any evidence to contradict

them. Defendants’ argument that Plaintiff suffered no adverse

employment action as a result of his leave-taking in 2018 are

therefore unavailing at this stage in the proceedings.

       I note that Plaintiff makes several additional arguments

regarding “adverse employment actions” in 2018 that appear to be

more minor in nature.      He argues, for instance, that he was paid

commissions while on leave in 2017 but that he was not paid his

commissions in full while on leave in 2018.          Defendants appear to

have owed Plaintiff no compensation for commissions during the

time that he was on leave, however, and the lump sum that they

paid Plaintiff after his return from leave in 2017 appears to have

been discretionary.       Likewise, Plaintiff argues that Defendants

took too long to get him a new company cellphone and gas card.

But the replacement phone appears to have been ordered in a

reasonable amount of time (it was shipped 12 days after Plaintiff

returned from work) and Plaintiff was able to expense the cost of

gas while waiting for his new company gas card.         Plaintiff further

argues that he did not have access to his customer list after

returning from leave, but he has not articulated how this minor

frustration impacted his ability to work.         Finally, the so-called

“audit” of Plaintiff’s expense report appears to have been an


                                     17
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 18 of 26



automated process that occurred as a result of the Concur system,

and in any case the audit does not appear to have impaired

Plaintiff’s        ability       to    work.       These     incidents        are    “mere

inconvenience[s]”          and    cannot        sustain    his     discrimination       or

retaliation claims.              See Morales-Vallellanes, 605 F.3d at 38

(quoting Marrero v. Goya of P.R., Inc., 304 F.3d 7, 23 (1st Cir.

2002)).

       Defendants next assert that Plaintiff cannot show that the

reassignment of his accounts after his leave of absence                                was

“because of” his disability. See Sensing, 575 F.3d at 154 (cleaned

up).        On   the    one   hand,     Defendants        point    to   evidence      that

Plaintiff’s customers complained that Plaintiff was unreliable and

unresponsive.          Although Plaintiff attempts to muddy the waters by

suggesting that the customers became frustrated with his response

time only after he went on leave, at least one of the customers,

Turner Brothers Construction, appears to have expressed discontent

with Plaintiff’s performance from the beginning.                            Others found

that    they       preferred          working     with     Plaintiff’s         temporary

replacements        and    requested       to     continue        working     with    them

permanently.       When Defendants attempted to negotiate for Plaintiff

to stay on the accounts, the customers declined.

       On    the   other      hand,     Plaintiff     points       to   some    evidence

suggesting that Defendants might have encouraged customers to seek

out new account managers.                 Most notably, he cites the sworn


                                            18
     Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 19 of 26



affidavit from the representative of Liberty Construction stating

that HD Supply’s employees communicated that Plaintiff might not

return from his medical leave or would return at reduced capacity.

Although   Plaintiff      does   not   point      to   testimony   showing    that

representatives from the accounts that were reassigned received

similar communications from Defendants, the affidavit nevertheless

provides some evidence that Defendants induced the customers to

discontinue their relationships with Plaintiff.                In the balance,

and viewing the facts in the light most favorable to Plaintiff, I

find that Plaintiff has provided sufficient evidence to show that

an adverse employment action was taken because of his disability.

     B.    Retaliation

     “To establish a prima facie case of retaliation, Plaintiff

must show that (1) [he] undertook protected conduct; (2) [he]

suffered   an   adverse    employment        action, and (3) the        two   were

causally linked.”      Cherkaoui v. City of Quincy, 877 F.3d 14, 28

(1st Cir. 2017) (internal quotation marks and citation omitted).

For retaliation claims, “a plaintiff may satisfy [the adverse-

employment-action]     requirement           by   showing   that   a   reasonable

employee   would   have     found      the    challenged     action    materially

adverse.” Morales-Vallellanes, 605 F.3d at 36 (cleaned up). “This

is an objective test and should be judged from the perspective of

a reasonable person in the plaintiff’s position, considering all

the circumstances.”       Id. (cleaned up).


                                        19
      Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 20 of 26



      Defendants argue that, for the same reasons discussed above,

Plaintiff’s retaliation claims cannot survive the burden-shifting

framework.    On the same basis as the discrimination claims, I deny

Defendants’ motion with regard to retaliation claims stemming from

the 2018 leave period.

IV.   Claims of Discrimination and Retaliation under the ADA and

      Chapter 151B Resulting from Plaintiff’s 2019 Leave Period

      I next turn to Plaintiff’s claims stemming from the more

significant period of leave that he took in 2019. Defendants argue

that Plaintiff failed to exhaust state and federal administrative

remedies for ADA and Chapter 151B claims after September 27, 2018

because he did not update his charges before the Equal Employment

Opportunity Commission (“EEOC”) and the Massachusetts Commission

Against Discrimination (“MCAD”), which were filed on that date.

Plaintiff contends that any events occurring after September 27,

2018 would be included in the scope of the investigation of the

charges before MCAD and the EEOC and are therefore administratively

exhausted.

      “Individuals      asserting      discrimination    or    failure     to

accommodate    claims    under   the    ADA   are   required   to   file   an

administrative charge with the EEOC, or alternatively, with an

appropriate state or local agency, prior to commencing a civil

action.”     Flaherty v. Entergy Nuclear Operations, Inc., 946 F.3d

41, 55–56 (1st Cir. 2019).       The “charge ‘shall be filed’ with the


                                       20
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 21 of 26



EEOC ‘within one hundred and eighty days after the alleged unlawful

employment practice occurred,’ or within 300 days if ‘the person

aggrieved     has    initially    instituted     proceedings     with    [an

authorized] State or local agency.’” Bonilla v. Muebles J.J.

Alvarez, Inc., 194 F.3d 275, 278 (1st Cir. 1999) (quoting 42 U.S.C.

§ 2000e–5(e)) (alteration in the original).            Likewise, “[u]nder

Massachusetts law, a plaintiff alleging employment discrimination

must file a complaint with the MCAD prior to bringing a civil

action.”    Preston v. Second Wind, Inc., 824 F. Supp. 2d 247, 250

(D. Mass. 2011).

       For charges before the EEOC, “[t]he scope of the civil

complaint is . . . limited to the charge filed with the EEOC and

the investigation which can reasonably be expected to grow out of

that charge.”       Fantini v. Salem State Coll., 557 F.3d 22, 26–27

(1st Cir. 2009) (quoting Powers v. Grinnell Corp., 915 F.2d 34, 37

(1st Cir. 1990)).      “[T]he critical question is whether the claims

set forth in the civil complaint come within the scope of the EEOC

investigation which can reasonably be expected to grow out of the

charge of discrimination.”       Id. at 27 (quoting Powers, 915 F.3d at

37).

       For charges before the MCAD, the “scope-of-the-investigation”

rule provides that “a claim that is not explicitly stated in the

administrative complaint may be asserted in the subsequent . . .

[civil] action so long as it is based on the acts of discrimination


                                     21
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 22 of 26



that   the   MCAD   investigation   could   reasonably    be   expected   to

uncover.”     Pelletier v. Town of Somerset, 939 N.E.2d 717, 727

(Mass. 2010) (quoting Everett v. 357 Corp., 904 N.E.2d 733, 748

(Mass. 2009)).      Under this rule, “the exact wording of the charge

of discrimination need not presage with literary exactitude the

judicial pleadings which may follow.”           Davis v. Lucent Techs.,

Inc., 251 F.3d 227, 233 (1st Cir. 2001) (citation omitted).

“Plaintiffs have been allowed to allege a claim in a complaint

where the factual statement in the written charge should have

alerted the agency to an alternative basis of discrimination, and

should have been investigated regardless of whether it was actually

investigated.”      Id. (cleaned up)   “Simply stated, the scope of the

investigation rule permits a district court to look beyond the

four corners of the underlying administrative charge to consider

collateral and alternative bases or acts that would have been

uncovered in a reasonable investigation.”             Thornton v. United

Parcel Serv., Inc., 587 F.3d 27, 32 (1st Cir. 2009).

       Plaintiff has failed to show that his claims of retaliation

and discrimination under the ADA and Chapter 151B resulting from

his 2019 leave period would have fallen within the scope of the

MCAD investigation or could reasonably have been expected to grow

out of the charges before the EEOC.         I reach this conclusion for

the simple reason that        Plaintiff’s leave of absence in 2019

occurred after the MCAD and EEOC investigations had closed.               The


                                     22
       Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 23 of 26



MCAD dismissed Plaintiff’s case on March 8, 2019 and the EEOC

dismissed his case on March 28, 2019.            Plaintiff’s 2019 leave

period began on April 24, 2019.           As the Massachusetts Supreme

Judicial Court explained, “it is a stretch to describe acts that

occurred after the agency’s investigation has ended as within the

scope of the agency investigation.”          Everett, 904 N.E.2d at 749

(cleaned up).     Plaintiff has not explained how the agencies could

have   discovered    the   alleged   evidence   of   discrimination      that

occurred after the investigations were closed.           I therefore find

that the ADA and Chapter 151B claims related to Plaintiff’s 2019

leave period were not administratively exhausted.1

V.     Claims Based on the FMLA

       Defendants   next   argue   that   Plaintiff’s   FMLA   retaliation

claims fail for a variety of reasons.2 The First Circuit has held

that “an employee is not entitled to reinstatement under the FMLA

if he is unable to return to work until after the expiration of

his leave.”     Bellone v. Southwick-Tolland Reg’l Sch. Dist., 748




1 In any event, Plaintiff’s ADA and Chapter 151B claims based on
his 2019 leave would have presented a close call because of
Plaintiff’s open-ended leave-taking. However, the Court does not
need to resolve this question because Plaintiff’s claims were not
exhausted.
2 Defendants argue, for instance, that any claims by Plaintiff

after April 3, 2019 are time-barred by the FMLA’s two-year statute
of limitations.   See 29 U.S.C. § 2617. Because I conclude that
Plaintiff’s FMLA claims based on his 2019 leave of absence fail
for alternate reasons, I decline to consider Defendant’s
affirmative defense here.


                                     23
      Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 24 of 26



F.3d 418, 424 (1st Cir. 2014).        Because the FMLA provides for only

12 workweeks of leave during any 12-month period, Plaintiff’s leave

of absence in 2019 well exceeded his entitlement under the FMLA.

See 29 U.S.C. § 2612(a)(1).       He therefore fails to show any adverse

action under the FMLA stemming from his 2019 leave.                 For the

reasons discussed above, however, I conclude that Plaintiff’s FMLA

claims based on his 2018 leave of absence may proceed.

VI.   Plaintiff’s ADA Hostile Work Environment Claim

      Defendants argue that Plaintiff has failed to prove his

hostile-work-environment claim.           In order to state a claim for a

hostile work environment, Plaintiff must “demonstrate that the

complained-of conduct was so severe or pervasive that it altered

the terms of [his] employment.” See Carmona-Rivera v. Puerto Rico,

464 F.3d 14, 19 (1st Cir. 2006) (cleaned up).                  “There is no

mathematically precise test we can use to determine when this

burden has been met.”     Id.    (cleaned up).    Instead, the Court must

“evaluate the allegations and all the circumstances, considering

the frequency of the discriminatory conduct; its severity; whether

it was physically threatening or humiliating, or a mere offensive

utterance;   and   whether      it   unreasonably    interfered    with   an

employee’s work performance.” Id. (cleaned up).

      “The   harassment    must      be    objectively   and   subjectively

offensive, one that a reasonable person would find hostile or

abusive, and one that the victim in fact did perceive to be so.”


                                      24
        Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 25 of 26



Noviello v. City of Bos., 398 F.3d 76, 92 (1st Cir. 2005) (cleaned

up).     “[R]udeness or ostracism, standing alone, usually is not

enough to support a hostile work environment claim.”              Id.     “The

anti-discrimination laws were not enacted to create or enforce a

general civility code.”       Id. (cleaned up).

        Viewing the facts in the light most favorable to Plaintiff,

the Court does not find that Plaintiff has supported his hostile-

work-environment claim.         He argues that Defendants’ failure to

immediately replace his company cellphone and gas card, their

failure to immediately give him his revised customer list, and the

so-called     “audit”   of   Plaintiff’s    expenses    were   hostile     and

abusive.     But, for the reasons discussed above, these incidents

were mere minor conveniences, and Plaintiff has not shown that

they rose to an objectively offensive or unreasonable level so as

to constitute a hostile work environment.

        Plaintiff also provides some evidence that his illness and

his gastrointestinal distress were discussed at work.                In his

affidavit, for instance, he explains that Via met with him for

lunch in Boston and asked Plaintiff “many detailed questions about

[his] medical condition, as well as [his] prognosis.”             Dkt. 61-1

¶ 51.    Plaintiff also attested that Via had shown him an extended

crude video.     And he vaguely points to a conversation in which he

believed that McNevin insulted his medical condition.             Dkt. 61 ¶

39.     But although the discussions of Plaintiff’s health condition


                                      25
        Case 1:19-cv-10632-PBS Document 66 Filed 09/03/21 Page 26 of 26



might    have   been   insensitive   or    made   Plaintiff   uncomfortable,

Plaintiff has not shown that they were objectively                 crude   or

abusive, with the one-off exception of the video shown to him by

Via.    I therefore allow Defendants’ motion for summary judgment on

Plaintiff’s hostile-work-environment claim.

                                     ORDER

        For the reasons set forth above, the Court ALLOWS in part

and DENIES in part Defendants’ motion (Dkt. 56).

SO ORDERED.

                                     /s/ PATTI B. SARIS
                                     Hon. Patti B. Saris
                                     United States District Judge




                                      26
